Citation Nr: 1102093	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-35 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty service from May 1991 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Board remanded the 
claims in December 2009 for additional development.  Such 
development has been completed, and the case is ready for 
appellate review.  


FINDINGS OF FACT

1.  The persuasive evidence does not show that the Veteran's 
right knee disability is etiologically related to active service; 
or that degenerative arthritis was manifest within a year of 
separation.  

2.  The persuasive evidence does not show that the Veteran's left 
knee disability is etiologically related to active service; or 
that degenerative arthritis was manifest within a year of 
separation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability 
are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West  2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2010).

2.  The criteria for service connection for left knee disability 
are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West  2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Additionally, certain disabilities, such as 
degenerative joint disease/ arthritis will be presumed to have 
been incurred during service, if the disability is manifested to 
a compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, supra. 
at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr, supra.; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno, v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
supra. (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra. (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, service connection may be established for 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  The Veteran will be considered to 
have been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  38 C.F.R. § 3.304(b).  A preexisting injury or disease 
will be considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).

Evidence 

Service treatment records do not reflect any treatment or 
clinical findings of a disorder in either knee.  The only 
reference to knee pain during service occurred at the Veteran's 
February 2001 separation examination.  At that time, the Veteran 
affirmed having knee pain.  However, contemporaneous clinical 
examination did not reveal any abnormality or disorder for either 
knee.  

VA treatment records show that the Veteran visited the primary 
care clinic for an examination in December 2003.  The Veteran 
reported having knee arthralgias persisting for a long time.  No 
knee abnormalities were noted upon clinical examination.  At the 
June 2004 primary care clinic visit, the Veteran reported that 
his knee arthralgias were present, but stable.  Over a year 
later, in November 2005, the Veteran sought treatment for left 
knee pain.  He reported no specific injury occurred, but that it 
was an ongoing problem.  He was able to walk.  No locking, 
popping, or instability was noted.  The examiner recommended pain 
medication as needed, ice therapy and a follow up with the 
primary care clinic.  

The Veteran underwent a VA examination in August 2006.  The 
examiner reviewed the claims file and interviewed the Veteran.  
The Veteran reported having bilateral knee pain aggravated by 
ascending stairs or incline and changes in the weather.  He also 
stated that the knee pain began prior to active service.  
Clinical examination shows a full range of motion for both knees.  
Patellar grind test showed positive results.  No instability or 
crepitus was present.  X-rays were unremarkable.  The examiner 
diagnosed bilateral patellofemoral knee pain syndrome.  He opined 
that it is less likely the present complaints were first 
manifested by the complaint of knee pain at separation.  The 
examiner noted the Veteran reported knee pain prior to service.  

Since the Veteran's reports at the August 2006 VA examination 
raised the issue of a preexisting knee injury, the Board ordered 
a reexamination.  38 C.F.R. § 3.306.  The Veteran was reexamined 
by VA in July 2010.  He reported that his knee problems began in 
2000, and denied having knee problems prior to that time.  He 
attributed the pain to overuse.  The Veteran did not recall ever 
having an injury to either knee.  Currently, he experiences 
intermittent knee pain that is greater on the right as opposed to 
the left.  The Veteran noted that his knee problems do not affect 
his employment, but that he stopped running due to knee pain.  

The July 2010 VA clinical examination showed nearly a full range 
of motion for both knees.  The examiner noted the movement 
appeared pain free.  Both knees were stable for lachman test and 
drawer test.  The right knee was stable to varus and valgus 
stress; however, the left knee showed minimal degree of laxity.  
Mild crepitus was noted for the left knee.  McMurray test showed 
a bilateral soft click on extension, slightly greater in the 
right knee.  X-rays, dated October 2009, showed mild medial 
compartment degenerative changes, with the right knee being 
greater than the left knee.  The examiner diagnosed ligamentous 
laxity, internal derangement, and degenerative joint disease of 
the left knee and internal derangement and degenerative joint 
disease of the right knee.  He opined that it was less likely the 
Veteran's present knee problems were related to military service.  
His rationale was that there was no treatment for knee problems 
during service.  The examiner noted that even though the Veteran 
complained of knee pain at separation, no disorders were noted 
during clinical examination.  

Analysis
   
The Veteran contends service connection is warranted for his 
bilateral knee disabilities.  The Veteran reports having knee 
pain in service and on one occasion, prior to service.  The 
record is clear that the Veteran presently has disorders in both 
knees.  The remaining issue is whether there is sufficient 
evidence of a nexus between the Veteran's complaints of in-
service pain and his presently diagnosed bilateral knee 
disorders. 

The Veteran provided lay testimony that his bilateral knee 
disabilities are related to active service.  Meanwhile, the July 
2010 VA medical opinion weighs against the claim.  The Board must 
weigh all lay and medical evidence of record.  See Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 
36 (1994).  Although the Federal Circuit has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself; the 
Board retains the discretion to make credibility determinations 
and otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan, supra.  This would include weighing the 
absence of contemporary medical evidence against lay statements.  
Id.

At the outset, the Board observes that the Veteran is competent 
to attest to factual matters of which he has first-hand 
knowledge, such as knee pain or observable knee deformities.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
the Veteran has not been shown to have the experience, education, 
or training, to report on the etiology of pain or deformity based 
on scientific principles.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Davidson v. Shinseki, 581 Vet. App. 1313 (Fed. 
Cir. 2009).  Thus, the Board considers the Veteran's statements 
regarding his bilateral knee disorders as competent lay evidence.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004).  In this instance, the 
only competent medical evidence regarding an etiology is the 
examiner providing the July 2010 VA medical opinion.  

After careful consideration of the entire record, including both 
lay statements and competent medical evidence, the Board finds 
that the July 2010 VA examiner's opinion more persuasive.  The 
Board assigns greater probative value to the competent medical 
evidence, rather than the Veteran's assertions regarding the 
etiology of his knee disabilities.  Owens, supra.; Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. 
Cir. 1998); 38 C.F.R. § 3.159(a).  The VA examiner opined after 
review of the entire record, including the Veteran's reports of 
in-service knee pain, that it is less likely the present 
bilateral knee disorders were related to the in-service injuries.  
He explained that service treatment records did not include any 
findings of a knee disorder.  Although the Veteran noted having 
knee pain at separation, the accompanying clinical examination 
report showed that both of his knees were normal.  The VA 
examiner's opinion is consistent with the record.  Given that the 
Veteran does not have formal medical training or qualification, 
the Board places greater probative value on the opinion expressed 
by the VA examiner.  Owens, supra.; Caluza, supra.; Madden, 
supra.  

In sum, the Board concludes that the July 2010 VA examiner's 
opinion is more persuasive.  See id.  The Board finds the 
evidence to weigh against a finding of a nexus between the 
Veteran's reported in-service knee pain and the present bilateral 
knee disorders for the reasons listed above.  The claims are 
denied.  38 C.F.R. §§ 3.159(a), 3.303, 3.306, 3.307, 3.309 
(2010).

The Board notes that at the August 2006 VA examination the 
Veteran reported having knee pain prior to service.  This report 
raises the issue of aggravation under 38 C.F.R. § 3.306.  
However, in July 2010 the Veteran recalled that his knee pain 
began in 2000.  VA treatment notes, dated December 2003, show 
that the Veteran reporting bilateral knee pain being present for 
"a long term."  Meanwhile, service treatment records, covering 
an approximate 10 year period beginning in 1991, include one 
complaint of knee pain at separation.  Based on the inconsistent 
reported history, the Board finds the evidence insufficient to 
warrant service connection for either knee on the basis of 
aggravation.  38 C.F.R. § 3.306.  

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a February 2005 letter.  
The Veteran was afforded an opportunity to respond in light of 
this notice before subsequent adjudication by the RO in May 2005.  
VA did not provide notice about how VA assigns disability ratings 
and effective dates in the February 2005 letter, as required by 
the later decision of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The specific notice required by Dingess was given to the 
Veteran in letters dated in March 2007 and January 2010, which 
were followed by the August 2010 supplemental statement of the 
case.  The claims of an earlier effective date and increased 
rating are downstream issues from the grant of service 
connection.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's 
General Counsel has held that no notice is required for such 
downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  VA is 
bound by the General Counsel's opinion.  38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC 8-2003; 69 Fed. Reg. 25180 (May 5, 2004).  
The Board finds that VA fulfilled its duty to notify.  

The Board must consider whether there has been substantial 
compliance with the prior remand directives.  D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008).  The Board remanded the claim in 
December 2009 to provide the Veteran an opportunity to submit 
additional treatment records and to obtain an examination report 
that addresses the possibility of a preexisting knee disorder.  
The RO/Appeals Management Center (AMC) sent the Veteran a January 
2010 letter requesting that he identify all treatment records for 
his knee disorders and return the enclosed form to authorize the 
release of medical records.  The Veteran did not respond to this 
request.  However, the RO/AMC obtained a July 2010 VA examination 
report to reassess the Veteran's knee disorders.  The RO/AMC also 
issued a supplemental statement of the case in August 2010.  The 
Board finds the record is in substantial compliance with the 
prior remand directives.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed bilateral knee disorders described 
by the Veteran.  

The Veteran was afforded VA examinations in August 2006 and July 
2010.  The Board notes that the August 2006 VA examination is 
adequate for adjudication purposes regarding the clinical 
findings.  The clinical findings reflect a standard examination 
to assess the present status of the Veteran's knees.  
Nonetheless, the opinion is incomplete as it references a 
preexisting knee disorder without addressing the possibility of 
aggravation under 38 C.F.R. § 3.306. The July 2010 VA examination 
report is fully adequate for the purposes of adjudication.  The 
VA examination report includes a review of the claims file, 
interview, clinical findings, and an opinion accompanied with a 
rationale by an appropriately qualified healthcare provider.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board is aware 
that the July 2010 examiner did not address the possibility of a 
preexisting knee disorder or whether degenerative arthritis was 
manifest a year after service.  However, as the Veteran informed 
the examiner that his knee pain began in 2000 due to overuse, 
this issue became moot during the examination.  Similarly, the 
evidence renders the assertion of arthritis manifesting within a 
year of service moot; as August 2006 X-rays contain no findings 
of arthritis.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


